Citation Nr: 0835919	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Service connection for a mood disorder, claimed as 
depression, to include as due to alcohol and drug abuse.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to March 
1981.  He also had subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in North Little Rock, Arkansas, which denied service 
connection for a substance abuse induced mood disorder, 
claimed as depression.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in February 2007 at the RO.  
Transcripts of these proceeding have been associated with the 
claims file.  

The Board has recharacterized the issue on appeal to more 
accurately represent the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a mood disorder as a result 
of service.  After a thorough review of the claims folder, 
the Board has determined that additional development is 
necessary prior to the adjudication of this claim.

At his February 2007 personal hearing, the veteran testified 
that he was first diagnosed with depression in or around 
1995.  He indicated that he had been treated at the VA 
Medical Center (VAMC) in North Little Rock.  Subsequently, at 
his February 2008 Travel Board hearing, the veteran again 
indicated that he had sought treatment for his mental health 
problems around 1994 or 1995 and that records of such 
treatment had not yet been obtained.  Additionally, the 
veteran stated that he was currently receiving mental health 
treatment from the VAMC in North Little Rock.  The Board 
observes that the only medical evidence associated with the 
claims file is a single mental health treatment record dated 
in October 2006.  A request for the veteran's complete VAMC 
mental health treatment records has not yet been made.  See 
38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159 (VA has a duty to 
assist veterans to obtain evidence needed to substantiate a 
claim.).  As such, this issue must be remanded in order to 
obtain the missing VAMC treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain outstanding 
records of mental health treatment at the 
VAMC in North Little Rock from the 1990s 
to the present.

2. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the April 2007 statement of 
the case (SOC) should be considered.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



